DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 1/26/2022 has been entered.  Claim 21-40 are currently pending. The objections to the drawings, specification and claims as indicated in the previous Office Action have been withdrawn in view of Applicant’s amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 1/26/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 27-28 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0227938 (hereinafter Lee) in view of US 2020/0236695 (hereinafter Yang).
Regarding claims 21, 28 and 35, Lee teaches a terminal device, medium, and method comprising: obtaining, by a terminal device, resource configuration information, wherein the resource configuration information indicates a resource for the terminal device to use to send a scheduling request ([0010]: details receiving, by a UE, SR resource configuration information from a base station); and sending, by the terminal device, the scheduling request to a network device on the resource indicated by the resource configuration information ([0010]; FIG. 18(b), S1811: details UL scheduling request + BSR; transmitting, by the UE, an SR through the default SR resource or the additional SR resource to the base station), the scheduling request requesting to send an amount of uplink data by the terminal device to the network device ([0010]; FIG. 18(b), S1811: details UL scheduling request + BSR, as requesting to send an amount), and the scheduling request carrying a sequence that has a preset correspondence with the amount of uplink data that is requested to be sent by the terminal device to the network device ([0226]-[0229]: details BSR; buffer size fields indicating the buffer state of four groups, as a preset correspondence).
Lee does not explicitly teach the resource used to send the scheduling request being allocated for transmitting a physical random access channel.
([0053]: details send a scheduling request through a Physical Random Access Channel (PRACH)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Yang and include the resource used to send the scheduling request being allocated for transmitting a physical random access channel of Yang with Lee.  Doing so would improve the transmission performance of the system (Yang, at paragraph [0061]).

Regarding claim 27 and 34, Lee teaches wherein obtaining, by the terminal device, the resource configuration information comprises: receiving, by the terminal device, the resource configuration information sent by the network device ([0010]: details receiving, by a UE, SR resource configuration information from a base station, as network device); or obtaining, by the terminal device, the resource configuration information from a local cache, wherein the resource configuration information is configured by the network device for the terminal device when the terminal device is initialized. 

Claims 22, 24, 29, 31, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yang, further in view of US 2018/0279363 (hereinafter Su).

However, Su teaches the scheduling request comprises a plurality of symbol groups in a time domain (FIG. 4; FIG. 5B: details transmit NPRACH to report scheduling request; scheme 4 NPRACH with 4 symbol groups along the time axis, as plurality of symbol groups in time domain), and each symbol group comprises a cyclic prefix and at least one symbol (FIG. 5B; [0089]: details each symbol group in scheme 4 has a CP; one symbol group in the NPRACH contains one symbol). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Su and include scheduling request comprises a plurality of symbol groups in a time domain, and each symbol group comprises a cyclic prefix and at least one symbol of Su with Lee.  Doing so would improve scheduling efficiency (Su, at paragraph [0071]).

Regarding claims 24, 31 and 38, Lee does not explicitly teach wherein the scheduling request comprises a plurality of sequences carried on a plurality of symbol groups with each symbol group comprising symbols, sequences carried on different symbol groups of the scheduling request are different, and sequences carried on different symbols in a same symbol group are same.  
FIG. 5B: details Scheme 3), sequences carried on different symbol groups of the scheduling request are different (FIG. 5B: details Scheme 3; C2 in one symbol group and C3 in another symbol group), and sequences carried on different symbols in a same symbol group are same (FIG. 5B: details Scheme 3; all C3 within one symbol group).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Su and include scheduling request comprises a plurality of sequences carried on a plurality of symbol groups with each symbol group comprising symbols, sequences carried on different symbol groups of the scheduling request are different, and sequences carried on different symbols in a same symbol group are same of Su with Lee.  Doing so would improve scheduling efficiency (Su, at paragraph [0071]).

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yang, further in view of US 2013/0208665 (hereinafter Baldemair).
Regarding claims 23, 30, and 37, Lee does not explicitly teach wherein the scheduling request is sent in a single-carrier frequency-hopping manner.
However, Baldemair teaches wherein the scheduling request is sent in a single-carrier frequency-hopping manner ([0040]: details UE has a scheduling request to send; retaining single-carrier property; together with the frequency hopping).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the .

Claims 25-26, 32-33 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yang, further in view of Su, Baldemair and US 2017/0094689 (hereinafter Lin).
Regarding claims 25, 32 and 39, Lee does not explicitly teach wherein the scheduling request is send in a single-carrier manner, and the scheduling request comprises a plurality of sequences transmitted respectively in a plurality of symbol groups during a repeated sending period of the scheduling request, the plurality of symbol groups located at a same subcarrier location, and the scheduling request being sent in a sending period that comprises at least one repeated sending period of the scheduling request.  
However, Baldemair teaches wherein the scheduling request is sent in a single-carrier manner ([0040]: details UE has a scheduling request to send; retaining single-carrier property).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Baldemair and include the scheduling request is sent in a single-carrier manner of Baldemair with Lee.  Doing so would efficiently exploit the resources set (Baldemair, at paragraph [0041]).
(FIG. 1; [0013][0015]: details NPRACH as scheduling request; repeat N times NPRACH transmit with plurality of symbol groups having sequences of scheduling request), and the scheduling request being sent in a sending period that comprises at least one repeated sending period of the scheduling request (FIG. 1; [0060]: details 2nd NPRACH transmit, as at least one repeated sending period of the scheduling request).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Su, and include the scheduling request comprises a plurality of sequences transmitted respectively in a plurality of symbol groups during a repeated sending period of the scheduling request, and the scheduling request being sent in a sending period that comprises at least one repeated sending period of the scheduling request of Su with Lee.  Doing so would improve scheduling efficiency (Su, at paragraph [0071]).
Furthermore, Lin teaches the plurality of symbol groups located at a same subcarrier location (FIG. 8; [0073]: details single subcarrier for at least one of the preamble symbol groups corresponds to a first subcarrier frequency… remaining preamble symbol groups correspond to the first subcarrier frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Lin, and include the plurality of symbol groups located at a same subcarrier 

Regarding claim 26, 33 and 40, Lee does not explicitly teach wherein sequences carried on different symbol groups are different, and sequences carried on different symbols in a same symbol group are different. 
However, Su teaches sequences carried on different symbol groups are different (FIG. 5A: details Scheme 2; C10, C11, C12… in one symbol group and C15, C16, C17… in another symbol group are different), and sequences carried on different symbols in a same symbol group are different (FIG. 5A: details Scheme 2; C10, C11, C12… in one symbol group are different). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Su and include sequences carried on different symbol groups are different, and sequences carried on different symbols in a same symbol group are different of Su with Lee.  Doing so would improve scheduling efficiency (Su, at paragraph [0071]).


Response to Arguments
Applicant’s arguments with respect to the limitation of “the resource used to send the scheduling request being allocated for transmitting a physical random access channel” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to the limitation of “the scheduling request carrying a sequence that has a preset correspondence with the amount of uplink data that is requested to be sent by the terminal device to the network device” have been fully considered but they are not persuasive. Applicant alleges that Lee does not teach this limitation and points to the SR of Lee. The Office Action maps the BSR of Lee to teach this limitation. Examiner notes that any requests that are associated with scheduling that performs the same functions as recited in the claim will read on the scheduling request as claimed. For example, claim 21 does not explicitly recite any functional differences between the BSR of lee and the claimed scheduling request. Applicant appears to have based the arguments using a different mapping.  Examiner suggests explicitly reciting features that clearly distinguish the functions performed by the scheduling request as claimed from the teachings of the BSR of Lee.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415